Citation Nr: 1113295	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-17 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 10 percent disabling for service-connected degenerative disc disease of the cervical spine.

2.  Entitlement to an initial compensable rating for service-connected right knee disability with history of chondromalacia and bursitis.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1976, November 1990 to April 1991, July 1991 to October 1991, and October 2004 to March 2006.  He served in the Southwest Asia theater of operations beginning July 1991 for an unverified period in 1991 and from December 18, 2004, to May 4, 2005.  He also has an unverified period of service in the Army National Guard.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA), Montgomery, Alabama, Regional Office (RO), which inter alia denied service connection for PTSD and a left knee disability, granted service connection for degenerative disc disease of the cervical spine and a right knee disability with history of chondromalacia and bursitis, and assigned a 10 percent rating and a noncompensable rating, respectively.  The Veteran disagreed with such denials and his ratings and subsequently perfected an appeal.   

The Board notes that the RO originally adjudicated the issue as entitlement to service connection for PTSD and separately adjudicated an issue of entitlement to service connection for anxiety disorder.  Although the Veteran did not perfect an appeal regarding his service connection claim for anxiety disorder, medical evidence of record reveals additional diagnoses of various acquired psychiatric disorders, to include adjustment disorder with anxiety.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue as shown on the first page of this decision and acknowledges that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

The issue of entitlement to service connection for a head injury, to include traumatic brain injury (see January 2011 Written Brief Presentation), has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and entitlement to an initial compensable rating for service-connected right knee disability with history of chondromalacia and bursitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative disc disease of the cervical spine disability was manifested by forward flexion ranging from 0 to 35/45 degrees, extension ranging from 0 to 30/40 degrees, bilateral lateral flexion of 0 to 45 degrees to not performable, right rotation ranging from 0 to 40/76 degrees, and left rotation ranging from 0 to 55/80 degrees (with combined range of motion testing ranging from 165 degrees to 331 degrees), complaints of pain, and x-ray evidence shows status-post surgical fusion of the cervical spine with evidence of bilateral foraminal encroachment.  The evidence more nearly approximates a finding of combined range of motion of the cervical spine of no less than 170 degrees; however, the medical evidence of record does not more nearly approximate a finding of forward flexion of the cervical spine to 15 degrees or less, favorable or unfavorable ankylosis of the entire cervical spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  Further, the medical evidence does not support a finding of greater functional impairment due to pain or limitation of motion on repetitive use.    

2.  The evidence does not show that the Veteran's service-connected cervical spine disability is so exceptional or unusual that referral for extraschedular consideration by the designated authority is required in this matter.  Further, evidence of unemployability is not raised by the record.       

3.  The Veteran does not have a current diagnosis of any left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating of 20 percent disabling, but no higher, for service-connected degenerative disc disease of the cervical spine for the entire period of the appeal are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

2.  A left knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

With regard to the service connection claim, the VCAA duty to notify was satisfied by a May 2006 letter.  This letter fully addressed all three notice elements; informed the Veteran of what evidence was required to substantiate his claim; and of the Veteran's and VA's respective duties for obtaining evidence.  In an attachment to May 2006 notice letter, the RO also advised the Veteran as to how disability ratings and effective dates are awarded, as required in Dingess.  See 19 Vet. App. at 486.  

Further, with regard to the increased rating claim, the Veteran's increased rating claims arise from his disagreement with the assignment of a 10 percent initial rating for his cervical spine disability following the grant of service connection, effective March 24, 2006.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further notice is needed under VCAA for the low back increased rating claims, and therefore appellate review may proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Quartuccio v. Principi, 16 Vet. App. 183; see also 38 C.F.R. § 20.1102. 

Further, the Board acknowledges a decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increased compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1281 (Fed.Cir. 2009).  In any event, Vazquez-Flores was limited to claims involving increased ratings, and is not applicable to claims, such as the one in this matter, involving an appeal of the initial rating assigned following a grant of service connection.  Moreover, the Court has held that in a claim for an increased initial rating after the claim for service connection has been substantiated and allowed, as is the situation in this case, further notice is not required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records (STRs), service personnel records, post-service VA medical records, and statements submitted by or on behalf of the Veteran.  There is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Neither the Veteran nor her representative has indicated that there is any additional relevant evidence from any source.
Additionally, the Veteran underwent a Compensation and Pension (C&P) examinations dated August 2007 and September 2008 regarding his cervical spine disability.  The August 2007 and September 2008 examiners reviewed the history of the disorder, noted all relevant current complaints, and conducted examination which provided all physical findings which are relevant under the applicable diagnostic code.  The examinations are fully adequate for rating and compensation purposes.    

The Board acknowledges that VA has not sought a medical opinion with respect to his service connection claim for a left knee disability.  However, in light of the uncontroverted facts, as discussed below, the Board finds that the evidence, which indicates that he was not diagnosed with any such disability, an examination is unnecessary to decide such claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (citing 38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4)).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating claim for the cervical spine disability and service connection claim for a left knee disability.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the Veteran.

Legal Criteria and Analysis of the Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Further, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
Because the appeal ensues from the Veteran's disagreement with the evaluation assigned in connection with the original grant of service connection, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that the described conditions in that case warranted 10 percent evaluations under three separate diagnostic codes, none of which had a rating criterion the same as another.  The Court held that the conditions were to be rated separately under 38 C.F.R. § 4.25, unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  The critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions."  Id. at 262.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of a functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

In this case, the Veteran's cervical spine disability is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5241 (Spinal fusion).

The General Rating Formula for Diseases and Injuries of the Spine applies to Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating IDS Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
	
Unfavorable ankylosis of the entire spine...........................................100 

Unfavorable ankylosis of the entire thoracolumbar spine .....................50 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine..........................................................................40 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine........................................................................30 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis..................................20 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height...............................................................10

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.

Note 2 provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note 4 provides that each range of motion measurement should be rounded to the nearest five degrees.

Note 5 provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note 6 provides that disability of the thoracolumbar and cervical spine segments will be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

IDS should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

IDS is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  IDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent); and with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).
Note 1 provides that for purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

By way of history, the Veteran was granted service connection for his cervical spine disability, and assigned a 10 percent disability rating, effective March 24, 2006, based on forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees.  See August 2006 Rating Decision.  The Veteran disagreed with and perfected an appeal regarding the initial rating for his cervical spine disability.   

Evidence relevant to the severity of the Veteran's cervical spine disability includes an August 2007 VA General Medicine Examination Report, a September 2008 VA Spine Examination Report, and various VA treatment records dated August 2007 to January 2009.

The Veteran underwent a VA general medicine examination including examination of his cervical spine on August 2007 in Montgomery, Alabama.  The Veteran complained of continued pain, stiffness, limited motion, and swelling of the cervical spine since his injury in-service, and radiating pain to his right hand and the fourth and fifth digits.  He also reported that the pain precipitates from turning, twisting, flexion, and extension, and is alleviated with icing and pain medication which he currently takes with a fair response.  The examiner noted that the Veteran had cervical fusion at C4-C7 in 2005.  Upon physical examination, the examiner noted that there was no guarding, spasm, tenderness, or spinal ankylosis.  Cervical spine range of motion was forward flexion of 0 to 45 degrees with no pain, extension of 0 to 40 degrees with pain, bilateral lateral flexion of 0 to 45 degrees with no pain, right lateral rotation of 0 to 76 degrees with pain, and left lateral rotation of 0 to 80 degrees with no pain.  Neurological examination was normal except for sensory loss due to light touch and pinprick sensation of the fourth and fifth digits of the right hand.  Straight leg testing was negative.  X-ray of the cervical spine revealed status-post surgical fusion associated with evidence of bilateral foraminal encroachment.  The examiner assessed status-post cervical fusion C4-C7 time two.  The examiner noted that the Veteran's cervical spine disability had significant effects on his employment to include problems with lifting and carrying, lack of stamina, and weakness or fatigue.  See August 2007 VA general Medicine Examination Report. 

The Veteran sought treatment at the Montgomery VAMC and Dothan VA Clinic for complaints of chronic neck pain with radiation.  See October 2007 Nursing Note; October 2007 Neurology Note; November 2007 Nursing Triage Note; July 2008 Addendum Note Magnetic Resonance Imaging (MRI) Cervical Spine; October 2008 Nursing Note; October 2008 Primary Care Note; January 2009 Primary Care Note.  A July 2008 MRI revealed post-operative fusion at C4-5, C5-6, and C6-7, and mild to medium bilateral foraminal stenosis at C3-4, C4-5, C5-6, C6-7, and C7-T1.  See July 2008 Addendum Note MRI Cervical Spine.  

The Veteran underwent another VA examination for his cervical spine on September 2008 in Montgomery, Alabama.  The Veteran complained of daily pain at the base of the neck with pain radiating to the bilateral arms.  He did not report fatigue, decreased motion, stiffness, weakness, spasm, history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  Upon physical examination, the examiner noted normal gait, and no muscle spasm or ankylosis.  Range of motion of the cervical spine was forward flexion of 0 to 35 degrees with pain, extension of 0 to 30 degrees with pain, right rotation of 0 to 40 degrees with pain, and left rotation of 0 to 55 degrees with no pain.  The examiner noted that bilateral lateral flexion was not performed because the Veteran had a surgical cervical fusion.  An x-ray revealed fusion of the cervical spine with plates and screws.  There was also no additional limitation on repetitive range of motion testing.  There were no episodes of being incapacitated due to the cervical spine disability.  Neurological testing revealed insufficient evidence to confirm right C5-C6 radiculopathy or mild right cubital tunnel syndrome.  The Veteran was diagnosed with chronic cervical strain and residual of surgical cervical spine fusion.  See September 2008 VA Spine Examination Report.  

The claims folder contains no further post-service VA treatment records or any other treatment records regarding the Veteran's cervical spine disability.  

In light of the above evidence, the Board finds that an increased rating in of 20 percent disabling, but no higher, for the Veteran's service-connected degenerative disc disease of the cervical spine is warranted because the evidence of record more closely approximates a finding of combined range of motion of the cervical spine of no less than 170 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, General Rating Formula for Diseases and Injuries of the Spine (2010); see also September 2008 VA Spine Examination Report.  In this regard, based on the above medical findings, the evidence reveals forward flexion ranging from 0 to 35/45 degrees, extension ranging from 0 to 30/40 degrees, bilateral lateral flexion of 0 to 45 degrees to not performable, right rotation ranging from 0 to 40/76 degrees, and left rotation ranging from 0 to 55/80 degrees (with combined range of motion testing ranging from 165 degrees to 331 degrees).  See August 2007 VA General Medicine Examination Report; September 2008 VA Spine Examination Report.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence of record more closely approximates a finding of combined range of motion of the cervical spine of 170 degrees or less to warrant an increased rating of 20 percent disabling since it is unclear whether the Veteran was on pain medication which increased his range of cervical spine performance at the August 2007 VA examination.  However, a rating in excess of 20 percent is not warranted as the medical evidence of record does not reveal or more nearly approximate a finding of forward flexion of the cervical spine to 15 degrees or less, favorable or unfavorable ankylosis of the entire cervical spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  See id.

Further, the Board notes that review of the evidence of record is unclear as to whether the Veteran has degenerative disc disease of the cervical spine.  However, even if evidence of degenerative disc disease of the cervical spine were present and even when considering Diagnostic Code 5243 (Intervertebral Disc Syndrome), intervertebral disc syndrome based on incapacitating episodes was not demonstrated.  The evidence of record does not support a finding of incapacitating episodes (bed rest prescribed by a physician) having a total duration of at least 4 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Veteran would not be eligible for a higher rating under Diagnostic Code 5243 even if the symptoms of degenerative disc disease were taken into account.
  
The Board notes that the evidence of record reveals objective neurological manifestations related to the service-connected cervical spine disability; however, the Board need not consider and separately rate such manifestations since in an August 2006 rating decision, the RO granted service connection for such neurological manifestations, to include cervical radiculopathy and right ulnar nerve neuropathy, and assigned a 10 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1.  

Further, the evidence does not support a separate or increased rating for functional loss due to weakness, fatigability, incoordination, or pain on movement of the cervical spine under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, although pain was noted upon range of motion and repetitive range of motion testing, significantly, no additional limitation in motion was not noted.  See August 2007 VA General Medicine Examination Report; September 2008 VA Spine Examination Report.        

In addition, the Board has considered whether a staged rating is appropriate.  The Board has not found any variation in the Veteran's symptomatology or clinical findings that would warrant the assignment of any staged ratings in this case. 

In light of the above discussion, resolving all reasonable doubt in the Veteran's favor, the preponderance of the evidence of record supports a rating of 20 percent disabling, but no higher, for the Veteran's service-connected degenerative disc disease of the cervical spine for the entire period of the appeal.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).    
Notwithstanding the above discussion, a rating in excess of the assigned schedular evaluation for the Veteran's service-connected cervical spine disability may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.
Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected cervical spine disability with the established criteria found in the rating schedule.  As discussed in detail above, the Veteran's cervical spine symptomatology is fully addressed by the respective rating criteria under which such disability is rated.  There are no additional symptoms of his disability that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, even if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  The evidence fails to reveal marked interference with employment or frequent periods of hospitalization due to his cervical spine disability.  Further, the evidence fails to show that the disability picture created by the cervical spine disability is exceptional or unusual.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable due to service-connected disabilities.  Although the August 2007 examiner noted significant effects on occupational activities including problems with lifting and carrying, lack of stamina, and weakness or fatigue (see August 2007 VA General Medicine Examination Report), there is no evidence of record that the Veteran is unemployable due to his service-connected disabilities.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  

Legal Criteria and Analysis of the Service Connection Claim 

Generally, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a disorder noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider the lay assertions of record.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson.  

The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt must be in the range of probability and more than pure speculation or remote possibility.  38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Although the Veteran's STRs contain complaints and treatment for left knee pain (see January 1976 Report of medical History, August 1982 Individual Sick Slip, November 2005 Chronological Record of Medical Care, December 2005 Report of medical History), post-service treatment records reflect no complaints, treatment, and/or diagnoses referable to any left knee disability.  Although the Veteran complained of left knee pain during an August 2007 C&P examination, physical examination of the left knee and range of motion testing were normal.  Further although the examiner noted a history of degenerative joint disease of the knees, this was not supported by x-ray evidence of degenerative joint disease of the left knee.  See August 2007 VA General Medicine Examination Report.  Further, a complete review of the Veteran's post-service VA treatment records reveals no diagnosis of any osteoarthritis of the left knee, any x-ray evidence revealing a diagnosis of osteoarthritis of the left knee, or a diagnosis of any left knee disability.  

Moreover, the Veteran has merely stated that he has a left knee disability as a result of his military service.  He has not offered any description of his symptomatology.  Furthermore, in seeking medical treatment for other disorders, the Veteran has not described any complaints or symptoms referable to the left knee.  In this regard, the absence of such complaints in the Veteran's post-service treatment records is especially probative because, in seeking medical care, an individual has a strong motive to truthfully state his complaints so as to receive proper care.  See generally Fed.R.Evid. 803 (medical diagnosis or treatment exception to the hearsay rule); see also United States v. Narciso, 466 F.Supp. 252 (D.C. Mich.1977) (stating that the rationale of the "medical diagnosis or treatment exception" to the hearsay rule is that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Therefore, there is no evidence of a current diagnosis of any left knee disability.  In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich, supra; Brammer, supra; McClain, supra.  Accordingly, the Veteran's claim of entitlement to service connection for a left knee disability must be denied. 

Based on the foregoing, the Board concludes that a left knee disability was not incurred in or aggravated by service.  The benefit-of-the-doubt doctrine has been 

considered; however, as the preponderance of the evidence is against the claim, it is inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 54.     


ORDER

Entitlement to an increased initial rating of 20 percent disabling, but no higher, for service-connected degenerative disc disease of the cervical spine for the entire period of this appeal is granted, subject to the laws and regulations governing payment of monetary benefits. 

Entitlement to service connection for a left knee disability is denied.


REMAND

The Veteran seeks service connection for PTSD.  He also seeks entitlement to an initial compensable rating for service-connected right knee disability with history of chondromalacia and bursitis.  Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Service Connection for PTSD Claim

Service connection will be granted for disability resulting from injury or disease The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, as a result of his military service.  Specifically, he alleges that he encountered improvised explosive device attacks during deployments to the Southwest Asia theater of operations during the Persian Gulf War.  He indicated feeling fear of losing his life from these attacks.  The Veteran also reported witnessing hundreds of dead and burning bodies while travelling in convoys in the Persian Gulf.  He reported that he continues to experience psychiatric problems from these events.  See August 2007 VA PTSD Examination Report; September 2007 Psychology Evaluation and Management Note; January 2011 Written Brief Presentation.  

Post-service VA treatment records reflect diagnoses of PTSD and adjustment disorder with anxiety.  See August 2007 VA PTSD Examination Report.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

In this case, the Veteran claims that his PTSD disability is the result of fear of hostile military or terrorist activity, his service personnel records demonstrate various awards for combat service.  Therefore, the amended regulations appear to be relevant in the instant appeal.  As such, the Board finds that in light of the amended regulations regarding service connection for PTSD, a VA exam is necessary to ascertain whether the Veteran's PTSD disability is related to his fear from improvised explosive device attacks while serving in the Southwest Asia theater of operations.  

Further review of the Veteran's claims folder indicates that the Veteran was provided with a VA examination regarding his PTSD disability in August 2007.  Although the examiner assessed the Veteran with moderate PTSD, the examiner failed to provide an opinion regarding whether the Veteran's PTSD disability is related to his fear from improvised explosive device attacks while serving in the Southwest Asia theater of operations.  See August 2007 VA PTSD Examination Report.  As such, the Veteran should be provided a new VA examination regarding the extent and etiology of his PTSD disability.  The fulfillment of the duty to assist requires a thorough and contemporaneous medical examination that considers prior medical examinations and treatment in order to conduct a complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 (2010).  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the AMC/RO is required.  38 C.F.R. § 19.9(a)(1) (2010).   
 
Review of the Veteran's claims folder also indicates that he is currently diagnosed with adjustment disorder with anxiety.  Although he was afforded a VA examination regarding his psychiatric disabilities in August 2007 and the examiner assessed adjustment disorder with anxiety, the examiner did not determine if the Veteran's adjustment disorder with anxiety is etiologically related to his military service.  See August 2007 VA PTSD Examination Report.  Review of the claims folder is negative for any opinion regarding whether the Veteran's additional acquired psychiatric disorders, to include adjustment disorder with anxiety, are etiologically related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).   Thus, the Veteran should be afforded an examination including opinions regarding the relationship between the Veteran's current acquired psychiatric disabilities, to include PTSD and adjustment disorder with anxiety, based on review of all evidence of record.  

Increased Rating for Right Knee Claim

Review of the record reveals that the Veteran last underwent an examination regarding his right knee disability in August 2007.  Review of the August 2007 Examination Report indicates that although the examiner conducted physical examination and range of motion testing of the right knee, the examiner did not perform any x-ray testing of the right knee.  Such testing is necessary in light of the absence of limitation of right knee motion to determine if there is x-ray evidence of degenerative arthritis of the right knee for rating purposes.  See August 2007 General Medicine Examination Report; see also 38 C.F.R. § 4.71a, Diagnostic Code 5003.  As such, the August 2007 examination is inadequate for rating purposes regarding the extent and severity of the Veteran's service-connected right knee disability.  A complete review of the Veteran's post-service treatment records is negative for any x-rays of the right knee.  The Board notes that although radiological testing of the right knee was performed in service, such testing was normal, and the Veteran has since complained of worsening of his right knee disability.  See November 2005 Right Knee MRI Report.  Thus, the Board finds that a more contemporaneous VA examination is needed in order to assess the current severity of the Veteran's service-connected right knee disability.  VA's duty to assist includes providing a thorough and comprehensive medical examination.  38 C.F.R. § 4.2 (2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Further, during the pendency of this appeal, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the Rice case must be considered in readjudicating the increased rating claim on appeal.

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following action:

1.  The Veterans' Benefits Administration (VBA) should send an updated VCAA notice letter specifically notifying the Veteran of the evidence yet needed to substantiate his service connection claim for an acquired psychiatric disorder, to include PTSD and adjustment disorder with anxiety, and of what part of such evidence he should obtain, and what part the AMC/RO will yet attempt to obtain on his behalf, including VA records.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran should also be given an opportunity to identify any relevant treatment records that are pertinent to his claim.   

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the RO/AMC should schedule the Veteran for a VA psychiatric examination for the purpose of determining the nature, extent, and etiology of any currently present acquired psychiatric disability, to include PTSD and adjustment disorder with anxiety.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed. Any indicated tests should be accomplished. 

Based on examination findings, historical records, and medical principles, the VA examiner should give a medical opinion, with full rationale, as to the likely etiology of any currently present psychiatric disability, to include PTSD and adjustment disorder with anxiety, specifically whether it is at least as likely as not (a 50 percent probability or greater) that any current psychiatric disability, to include PTSD and adjustment disorder with anxiety, is etiologically related to the Veteran's military service.  If the examiner diagnoses the Veteran as having PTSD, the examiner should specifically identify the stressor(s) which is(are) responsible for such diagnosis, to include the Veteran's stressor of fear from improvised explosive device attacks while serving in the Southwest Asia theater of operations.  A complete rationale should be provided for any opinion.

3.  The Veteran should also be afforded a VA examination to determine the current nature and severity level of his service-connected right knee disability.

The claims folder should be reviewed by the examiner prior to the examination.  All tests and studies, including x-ray studies, deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner should verify whether or not the Veteran has degenerative joint disease of the right knee.

The examiner is requested to note: (a) whether the Veteran demonstrates favorable ankylosis of the right knee in full extension, in slight flexion between 0 degrees and 10 degrees, in flexion between 10 degrees and 45 degrees, or extremely unfavorable, in flexion at an angle of 45 degrees or more under 38 C.F.R. § 4.71a, Diagnostic Code 5256; (b) whether the Veteran demonstrates slight, moderate, or severe recurrent subluxation or lateral instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257; (c) whether the Veteran demonstrates semilunar, dislocated cartilage, with frequent episodes of "locking," pain, and effusion into the joint under 38 C.F.R. § 4.71a, Diagnostic Code 5258; and (d) whether the Veteran demonstrates malunion of the tibia and fibula with slight, moderate, or marked knee or ankle disability, or nonunion of the tibia and fibula, with loose motion, requiring a brace under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  The examiner should also describe applicable ranges of active right knee motion (flexion and extension) in terms of degrees.

The examiner is also requested to note whether the Veteran's right knee exhibits weakened movement, excess fatigability, or incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses her right knee repeatedly over a period of time.  The examiner should also discuss the effects of the service-connected right knee disability on the Veteran's employment and activities of daily living, if any.  A complete rationale for any opinion expressed should be included in the examination report.

The claims folder and  a copy of this REMAND must be made available to and reviewed by the examiner prior to the examinations.  All findings, and the reasons and bases therefore, should be set forth in sufficient detail.   

4.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's increased rating claim for service connection claim for an acquired psychiatric disorder, to include PTSD.  All applicable laws and regulations should be considered, including Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the service connection claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the 

matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


